Citation Nr: 1614033	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to January 2005.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was afforded a Travel Board hearing in March 2012, at which both he and his accredited representative from Disabled American Veterans (DAV) appeared.  A transcript of the testimony offered at this hearing has been associated with the record.

In July 2013 this matter was last before the Board, at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In December 2012, the Board remanded the claim for service connection of bilateral hearing loss to obtain a medical examination and opinion.  The examiner was asked to address whether the Veteran had pre-existing hearing loss that was aggravated in service and, in the alternative, whether any diagnosed hearing loss was incurred in service.  Notably, of record was an August 2006 VA audiologic examination that contained a speech recognition score of 92 percent in the left ear, which meets VA's minimum standards for considering hearing loss a disability.  38 C.F.R. § 3.385. 

In February 2013, the Veteran was afforded a VA audiologic examination, which did not result in audiometrics meeting VA's minimum standards for considering hearing loss a disability.  Id.  Nevertheless, the VA examiner rendered a negative opinion on whether the Veteran had preexisting hearing loss that was aggravated by service, explaining that an April 2003 enlistment examination audiogram that noted mild hearing loss (i.e., 30 db), at 6000 Hz, a frequency not used by VA in evaluating hearing loss, was an abnormal variant.  The examiner did not address the finding of 92 percent speech recognition in the left ear shown in August 2006, or address whether the Veteran had incurred bilateral hearing loss in service.

In July 2013, the Board remanded the claim for service connection of bilateral hearing loss to obtain an addendum opinion to the February 2013 VA examination report, in light of the shortcomings outlined above.  Unfortunately, the claims must once again be remanded to ensure compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Board's remand, an addendum was obtained in April 2014.  A review of the addendum discloses that the examiner failed to fully address the Board's remand directives.  The examiner merely stated:

The entrance audio of 7 May 2002, is normal, but for a threshold of 30db AS, at 6KHz. On 17 Sept 2004, hearing was normal AU, at ALL frequencies tested. On 29 August 2006, hearing was normal AU. The audio of 1 Feb 2013, also shows normal hearing AU, with excellent speech discrimination AU (96% AS). Thus, there is no evidence of a hearing loss prior to active duty, during active duty, or after active duty.

The examiner failed to address whether the Veteran had a hearing loss that clearly and unmistakably pre-existed service, and if so, whether it was aggravated therein.  Although he appears to be saying that he has never had anything but normal hearing, the Board notes that the 30db acuity in May 2002 is in the range to be considered a loss of hearing (though not a disability under VA regulations).  The point of the prior remand was for the examiner to address what that 30 db loss meant.  The examiner has failed to do so.  

The examiner also failed to address whether, at any point during the relevant period, the Veteran had a hearing loss disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  While the hearing acuity levels have not met the threshold level for disability under the regulation, the speech recognition score of 92 in August 2006 did.  Therefore, it is inaccurate for the examiner to have stated that the Veteran has had normal hearing at that time.  Accordingly, the addendum report is insufficient and must be returned.  Stegall, supra.; see also 38 C.F.R. § 4.2.

As the claim to a TDIU is inextricably intertwined with the claim for service connection of bilateral hearing loss, it must be remanded as well.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where the facts underlying separate claims are 'intimately connected', the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the audiologist who authored the April 2014 addendum opinion (if available) to obtain an opinion as to the etiology of the Veteran's claimed bilateral hearing loss.

The following considerations will govern: The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folder was made. 
The examiner must respond to the following question(s) and provide a full statement of the basis/es for the conclusion(s) reached:

a.  Does the evidence of record clearly and unmistakably show that the Veteran had a hearing loss disability, to include cochlear damage and bilateral hearing, that existed prior to his entry into active duty?  The April 2003 and/or May 2002 entrance examination measurements of 30 db at 6,000 Hz must be addressed (recognizing that levels over 20 db represent some degree of loss). 

b.  If the answer is "yes," does the evidence clearly and unmistakably show that the pre-existing condition was not aggravated by service?

c.  Alternatively, if the answer to question (a.) is "no," is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cochlear damage or hearing loss (of either or both ears) is etiologically related to service or had its onset during the Veteran's period of active military service?

In rendering any opinion, the examiner is asked to address the findings of the August 2006 VA examination that then showed a 92 percent speech recognition score in the left ear, bearing in mind that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain, supra.

If the examiner who authored the April 2014 addendum opinion finds that another examination is necessary or is unavailable to complete this addendum, the claims file should be provided to another appropriate examiner.

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

2.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




